IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                             February 11, 3003 Session

   MARGARET WIGHTMAN v. TRUMAN D. CLOUSE and wife, BETTY
            SUE CLOUSE, and DOUGLAS CLOUSE

                                       FILED APRIL 25, 2003

                                  No. E2002-00318-COA-R3-CV




                         OPINION ON PETITION FOR REHEARING


                Appellants’ Petition for Rehearing asserts that the Court erred in failing to realize that
the “unrebutted proof established that the appellants’ predecessor in title increased the burden of the
easement after severance of title” by cutting a new driveway into the old driveway. A review of the
cited portion of the transcript does not support the assertions. The testimony was that the house on
Ms. Wightman’s property was in existence in 1978 and was being served by the driveway/road at
that time, and that is the year that the title to the land was first severed. Appellants did not present
proof that the easement was increased after the title was severed. Moreover, this is the first time that
the argument has been raised.

                Appellants also argue that the easement is not a necessity because Ms. Wightman
owns other land over which a driveway might be constructed. We affirm the Trial Court’s
recognition of an implied easement (not an easement by necessity) and as this Court said in Johnson
v. Headrick, 237 S.W.2d 567 at 69 and 70 (Tenn. Ct. App. 1948):

                It is a well-settled rule that where during the unity of title an apparently permanent
                and obvious servitude is imposed on one part of an estate in favor of another part,
                which servitude, at the time of the severance, is in use and it is reasonably necessary
                for the fair enjoyment of the other part of the estate, then upon a severance of
                ownership, a grant of right to continue such use arises by implication of law.

              Contrary to appellants’ assertion, case law makes clear that the reasonable necessity
of the easement is judged at the time of the severance, because that is when the easement is created.
The Supreme Court has explained this as follows:

                Such easement will not arise upon the sale of the tenant in favor of the owner of the
                dominant estate, unless it is of such reasonable necessity to the full enjoyment of the
                dominant estate as to create a clear presumption in favor of the grantor, and this may
               be found in the use made of the premises prior to and at the time of the severance of
               the estate, whether one parcel or lot was used for the benefit of the other, and if so,
               to what extent, as well as the benefits enjoyed by the reason of such use. It follows
               that the necessity must appear at the time of the sale or disposition of the servient
               estate, not at some future or indefinite time when the owner of the dominant estate,
               or those claiming under him, may consider the need or desirability of an easement on
               the property.

LaRue v. Greene County Bank, 166 S.W.2d 1044, (Tenn. 1942).

               As the Court further explained:

               [a]lthough our Tennessee cases do not hold to the rule of strict “or absolute”
               necessity, they do require that an easement, to arise by implication or implied
               reservation be . . . of such necessity that it must be presumed to have been within the
               contemplation of the parties.

Johnson at 570.

There can be no question but at the time the servient estate was created, the easement was necessary
for the enjoyment of the land retained, because there was no other means of ingress and egress to the
main road.

               We respectfully deny the Petition for Rehearing.



                                                       _________________________
                                                       HERSCHEL PICKENS FRANKS , J.


                                                       _________________________
                                                       HOUSTON M. GODDARD , P.J.


                                                       _________________________
                                                       D. MICHAEL SWINEY, J.




                                                 -2-